UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6641



STANFORD EL CHRISTOPHER MCPHERSON, JR., a/k/a
Chris Rattis,

                                            Plaintiff - Appellant,

          versus


SHERWOOD R. MCCABE, Correctional Administrator
at Harnett Correctional Institution,

                                             Defendant - Appellee,

          and


RON MIRIELLO, Vice President for Education and
Student Support Services at Central Carolina
Community College; GREG MCCLAIN; J. B.
WILLIAMS, Department of Corrections Resolution
Examiners of NC; SEROTHA R. SPAIN, Department
of Corrections Resolution Board Examiners of
NC; JERRY MCQUEEN, Screening Officer for all
case managers,

                                                        Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:04-ct-00990-FL)


Submitted:   September 11, 2007       Decided:   September 14, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Stanford El Christopher McPherson, Jr., Appellant Pro Se. Yvonne
Bulluck Ricci, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Stanford   El     Christopher     McPherson,     Jr.,   appeals      the

district court’s order denying relief on his 42 U.S.C. § 1983

(2000)   complaint.      We    have   reviewed       the   record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.         McPherson v. McCabe, No. 5:04-ct-00990-FL

(E.D.N.C.   Apr.   10,      2007).     We     deny    McPherson’s    motion      for

injunction and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                      - 3 -